Exhibit 10.1
TERM PROMISSORY NOTE

         
Amount: $1,500,000
  Date of Execution:   November 3, 2009
 
  Effective Date:   November 3, 2009

     1. Promise to Pay. FOR VALUE RECEIVED, Hiland Holdings GP, LP, a Delaware
limited partnership, with offices located at 205 West Maple, Suite 1100, Enid,
Oklahoma 73701 (“Borrower”), promises to pay to the order of Harold Hamm, whose
office is located at 302 North Independence, Suite 1500, Enid, Oklahoma 73701,
and/or his successors and assigns (“Lender”), or at such place as Lender may
from time to time designate in writing, in lawful money of the United States of
America, and in immediately available funds, the sum of One Million Five Hundred
Thousand Dollars ($1,500,000), together with all other amounts added thereto
pursuant to this Note (the “Loan”) (or so much thereof as may from time to time
be outstanding) together with interest thereon as set forth in this Promissory
Note (this “Note”).
     This Note and all other documents evidencing or securing the Loan executed
in connection with the Loan, and any modification, renewal, or extension of any
of the foregoing are collectively the “Loan Documents”.
     This is a term note and does not have a re-advance feature.
     2. Principal and Interest; Default Interest Rate; Lawful Rate of Interest.
          (a) Interest Rate. As long as no Event of Default exists, interest
shall accrue on the principal balance hereof from time to time outstanding and
Borrower shall pay interest thereon at a Rate (the “Interest Rate”) equal to a
floating rate per annum equal to the national prime rate as published in The
Wall Street Journal, Eastern Edition (the “National Prime Rate”), plus one
percent (1%) but in no event shall the Interest Rate be less than five percent
(5%). The Interest Rate shall be adjusted daily, or when changes occur in the
National Prime Rate. Interest shall accrue daily on the basis of a three hundred
sixty (360) day year and charged for the actual number of days elapsed.
          (b) Default Interest Rate. On the occurrence and during the
continuation of an Event of Default, interest shall be payable on the unpaid
principal balance under this Note at a rate equal to the National Prime Rate
plus seven percent (7 %) (the “Default Rate”).
          (c) Lawful Rate of Interest. In no event whatsoever shall the amount
of interest contracted, charged, paid or agreed to be paid to Lender pursuant to
this Note or any of the Loan Documents exceed the highest lawful rate of
interest permissible under applicable law. If, from any circumstances
whatsoever, fulfillment of any provision of this Note and the other Loan
Documents shall involve exceeding the lawful rate of interest which a court of
competent jurisdiction may deem applicable (the “Excess Interest”), then ipso
facto, the obligation to be fulfilled shall be reduced to the highest lawful
rate of interest permissible under such law and if, for any reason whatsoever,
Lender shall receive, as interest, an amount which would be deemed unlawful
under such applicable law, such interest shall be applied to the principal of
the Loan (whether or not due and payable), and not to the payment of interest,
or refunded to Borrower if

 



--------------------------------------------------------------------------------



 



the Loan has been paid in full. Neither Borrower nor endorser shall have any
action against Lender for any damages whatsoever arising out of the payment,
contracting, charging for or collection of any Excess Interest.
     3. (a) Principal and Interest Payments. Borrower shall pay in full the
outstanding principal balance and all unpaid interest on the Maturity Date.
Interest shall be calculated based on a 360-day year and charged for the actual
number of days elapsed. All payments shall be applied in accordance with this
Note. By acceptance of this Note and the making of the Loan to Borrower, Lender
acknowledges that payment of this Note is subordinate to the repayment by
Borrower of that certain loan from Borrower payable to The Security National
Bank of Enid (“SNB”) in the original principal amount of $3,000,000 dated as of
August 7, 2009 (the “SNB Loan”). Lender agrees until the SNB Loan has been paid
in full, Lender shall not accept any principal or interest payments from
Borrower on the Loan evidenced hereby. The foregoing two sentences are solely
for the purpose of defining the relative rights of SNB, on the one hand, and
Lender, on the other hand, and nothing herein shall impair, as between the
Borrower and the Lender, the obligation of the Borrower which is unconditional
and absolute, to pay the principal, interest and Late Fees in accordance with
this Note.
          (b) Application of Payments. All payments under this Note will be
applied to as follows:
(i) First, to accrued interest due;
(ii) Second, to the outstanding principal balance;
(iii) Third, to any outstanding costs or fees including, but not limited to,
service fees, wire fees, and collection costs Borrower is obligated to pay under
this Note and the other Loan Documents; and
(iv) Fourth, to all outstanding Late Fees (defined below).
          (c) Maturity Date. The Loan shall be fully due and payable on or
before December 31, 2009 (“Maturity Date”). Lender is under no obligation to
renew this Term Note after the maturity thereof.
     4. Prepayment. Prepayment of this Note is permitted in whole or in part at
any time, without penalty or premium.

2



--------------------------------------------------------------------------------



 



     5. Creation of Security Interest.
          (a) Borrower grants and pledges to Lender a continuing security
interest in all of Borrower’s right, title and interest in and to all of the
following property, whether now owned or existing or hereafter acquired or
arising and regardless of where located (collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Loan:
          (i) all common units of Hiland Partners, LP, a Delaware limited
partnership (the “Partnership”), owned by Borrower (the “Common Units”);
          (ii) all subordinated units of the Partnership owned by the Borrower
(the “Subordinated Units”);
          (iii) all distributions (whether made in cash, instruments, income,
securities or other property), dividends, cash, securities, instruments and
other property now or hereafter received, receivable or otherwise made with
respect to, in substitution for, or in exchange for the Common Units or the
Subordinated Units, including interim distributions, returns of capital, loan
repayments, and payments made in (or proceeds received from any) liquidation of
the Partnership; and
          (iv) all proceeds of all or any of the foregoing, in whatever form.
          (b) The security interest in the Collateral created hereunder is
subordinate to the security interest in the Collateral granted by Borrower
pursuant to that certain Pledge Agreement dated August 7, 2009 by Borrower in
favor of The Security National Bank of Enid, to secure Borrower’s obligations
under that certain First Amended and Restated Senior Secured Credit Agreement
dated as of August 7, 2009 between Hiland Holdings GP, LP, as borrower, and The
Security National Bank of Enid, as lender (as amended, restated, supplemented or
otherwise modified from time to time, the “Senior Credit Agreement”).
          (c) Borrower hereby confirms that by signing this Note, Borrower has
authenticated this Note, within the meaning of Section 9 of the Uniform
Commercial Code of the State of Oklahoma. This Note shall constitute full
authorization in favor of Lender to file appropriate financing statements,
initial or “in lieu” financing statements, continuation statements, and
statements of amendment, with or without Borrower’s signature, as may be
necessary or advisable to perfect and maintain the perfection and priority of
the security interest granted to Lender in this Note. Any such financing
statements, continuation statements or amendments may be signed by Lender on
Borrower’s behalf.
     6. Event of Default and Remedies.
          (a) Event of Default. An “Event of Default” under this Note means the
occurrence of any of the following:
          (i) the failure to pay any payment as and when required under this
Note;

3



--------------------------------------------------------------------------------



 



          or
          (ii) the occurrence of an Event of Default (as such term is defined in
the Senior Credit Agreement) pursuant to either Section 6.01(c) or
Section 6.01(e) of the Senior Credit Agreement.
          (b) Remedies. On and during the occurrence of an Event of Default:
(i) interest shall accrue at the Default Rate; (ii) Lender may, at its option
and without notice (such notice being expressly waived), declare the Loan
immediately due and payable; and (iii) Lender may pursue all rights and remedies
available under all other Loan Documents. Lender’s rights, remedies, and powers,
as provided in this Note and the other Loan Documents, are cumulative and
concurrent, and may be pursued singly, successively, or together against
Borrower, the security described in the Loan Documents, and all other security
given at any time to secure the payment of this Note, all at the sole discretion
of Lender. Additionally, Lender may resort to every other right or remedy
available at law or in equity without first exhausting the rights and remedies
contained in this Note, all in Lender’s sole discretion. Failure of Lender, for
any period of time or on more than one occasion, to exercise its option to
accelerate the Maturity Date shall not constitute a waiver of the right to
exercise the same at any time during the continued existence of any Event of
Default or any subsequent Event of Default. No course of dealing between
Borrower and Lender or any delay on the part of Lender in exercising any rights
under this Note shall operate as a waiver of any rights of Lender.
     If any attorney is engaged: (i) to collect the Loan or any sums due under
the Loan Documents, whether or not legal proceedings are thereafter instituted
by Lender; (ii) to represent Lender in any bankruptcy, reorganization,
receivership, or other proceedings affecting creditors’ rights and involving a
claim under this Note; (iii) to protect the liens and security interests;
(iv) to foreclose on the collateral under the Loan Documents; (v) to represent
Lender in any other proceedings whatsoever in connection with any of the Loan
Documents including, without limitation, post judgment proceedings to enforce
any judgment related to the Loan Documents and probate proceedings; or (vi) in
connection with seeking an out-of-court workout or settlement of any of the
foregoing, then Borrower shall pay to Lender all reasonable costs, attorneys’
fees, and expenses in connection therewith, in addition to all other amounts due
under this Note.
     7. Late Fees. If payments of principal or interest, or any other amount
under the Note or other Loan Documents are not timely made or remain overdue for
a period of ten (10) days, Borrower, without notice or demand by Lender,
promptly shall pay in addition to any other amounts due hereunder an amount
(“Late Fee”) equal to five percent (5.0%) of each delinquent payment.
     8. Waiver. Borrower, for itself and all endorsers, and sureties of this
Note, and their heirs, successors, assigns, and legal representatives, waives
presentment for payment, demand, notice of nonpayment, notice of dishonor,
protest of any dishonor, notice of protest, and protest of this Note, and all
other notices in connection with the delivery, acceptance, performance, default,
or enforcement of the payment of this Note, and agrees that their respective
liability shall be unconditional and without regard to the liability of any
other party and shall not be in any

4



--------------------------------------------------------------------------------



 



manner affected by any indulgence, extension of time, renewal, waiver, or
modification granted or consented to by Lender. Borrower, for itself and all
endorsers, and sureties of this Note, and their heirs, legal representatives,
successors, and assigns, consents to every extension of time, renewal, waiver,
or modification that may be granted by Lender with respect to the payment or
other provisions of this Note, and to the release of any makers, endorsers, or
sureties, and of any collateral given to secure the payment of this Note, or any
part of this Note, with or without substitution, and agrees that additional
makers, endorsers, or sureties may become parties to this Note without notice to
Borrower or to any endorser, or surety, and without affecting the liability of
any of them.
     9. Evidence of Indebtedness. This Note is given and accepted as evidence of
indebtedness only and not in payment or satisfaction of any indebtedness or
obligation.
     10. Choice of Law, Jurisdiction, and Venue. This Note shall be deemed to
have been made and executed in the State of Oklahoma, and this Note shall be
interpreted, construed, and enforced in accordance with the laws of the State of
Oklahoma without regard to the principles of conflict of laws.
     BORROWER AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING DIRECTLY,
INDIRECTLY, OR OTHERWISE IN CONNECTION WITH, OUT OF, RELATED TO OR FROM THIS
NOTE SHALL BE LITIGATED, AT LENDER’S SOLE DISCRETION AND ELECTION, IN COURTS
HAVING A SITUS WITHIN THE STATE OF OKLAHOMA. BORROWER HEREBY CONSENTS AND
SUBMITS TO THE JURISDICTION OF ANY LOCAL, STATE, OR FEDERAL COURT LOCATED WITHIN
SAID STATE. BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER OR CHANGE
THE VENUE OF ANY LITIGATION BROUGHT AGAINST IT BY LENDER ON THE LOAN DOCUMENTS
IN ACCORDANCE WITH THIS PARAGRAPH.
     11. Severability. If one or more of the provisions of this Note shall for
any reason be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other
provisions of this Note, but this Note shall be construed as if such invalid,
illegal, or unenforceable provision had never been contained in this Note.
     12. Modification. This Note shall not be modified, amended, changed,
terminated, supplemented, or any term or condition hereof waived except in
writing signed by Borrower and Lender.
     13. Assignment. Borrower shall not assign its obligations under this Note
without the express written consent of Lender. Lender, however, may assign,
transfer, pledge or sell its interest in this Note. On notification of such
assignment, Borrower shall remit any payments due hereunder directly to the
address of the assignee set forth on the notification.
     14. Headings. Headings are for convenience of reference only and shall not
be deemed to modify, explain, enlarge, or restrict any of the provisions of this
Note.

5



--------------------------------------------------------------------------------



 



     15. Notices. Notices shall be given under this Note at the addresses of the
parties shown above by first class mail, postage prepaid, or by overnight
delivery.
     16. Joint and Several Obligations. The obligations of Borrower under this
Note are joint and several obligations of Borrower and of each Borrower, if more
than one, and of each Borrower’s heirs, personal representatives, successors,
and assigns, provided nothing in this Note shall be deemed consent to any
assignment restricted or prohibited by the Loan Documents.
     17. Time of Essence. Time is of the essence on this Note and the
performance of each of the covenants and agreements in the Note.
     18. Sale of Loan. Lender, at any time and without the consent of Borrower,
may grant participations in or sell, transfer, assign, and convey all or any
portion of its right, title, and interest in and to the Loan, this Note and the
other Loan Documents, any guaranties given in connection with the Loan, and any
collateral given to secure the Loan. If Lender sells, transfers, conveys, or
assigns all of Lender’s right, title, and interest in this Note or the Loan,
Lender shall give notice thereof to Borrower and Lender shall thereon be
released from liability and obligations of Lender under this Note and under all
other transferred Loan Documents from and after the date of such transfer;
provided such transferee agrees to be bound by the obligations of Lender
thereunder. Notice to Borrower shall not be required for any partial sale,
transfer, assignment, or conveyance of this Note.
     19. Jury Trial Waiver. BORROWER, AND HOLDER BY ITS ACCEPTANCE OF THIS NOTE,
HEREBY WAIVE THEIR RESTRICTIVE RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED ON, OR RELATED TO, THE SUBJECT MATTER OF THIS NOTE AND THE
BUSINESS RELATIONSHIP THAT IS BEING ESTABLISHED. THIS WAIVER IS KNOWINGLY,
INTENTIONALLY, AND VOLUNTARILY MADE BY BORROWER AND BY LENDER, AND BORROWER
ACKNOWLEDGES THAT NEITHER HOLDER NOR ANY PERSON ACTING ON BEHALF OF LENDER HAS
MADE ANY REPRESENTATIONS OF FACT TO INCLUDE THIS WAIVER OR TRIAL BY JURY OR HAS
TAKEN ANY ACTIONS WHICH IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. BORROWER AND
LENDER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT BORROWER AND LENDER HAVE ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS NOTE AND THAT EACH OF THEM WILL CONTINUE TO RELY ON
THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. BORROWER AND LENDER FURTHER
ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED IN THE SIGNING OF THIS NOTE AND IN
THE MAKING OF THIS WAIVER BY INDEPENDENT COUNSEL.
(continued on the following page)

6



--------------------------------------------------------------------------------



 



     In witness whereof, the undersigned has executed this Note or has caused
the same to be executed by its duly authorized representative as of the date
above first written.

                  Lender:    
 
                /s/ Harold Hamm                   Harold Hamm    
 
                Borrower:    
 
                HILAND HOLDINGS GP, LP, a Delaware limited partnership    
 
                By:   Hiland Partners GP Holdings, LLC, its general partner    
 
           
 
  By:   /s/ Matthew S. Harrison    
 
           
 
  Name:   Matthew S. Harrison    
 
  Title:   Vice President-Finance, Chief Financial Officer and Secretary    

